Citation Nr: 1113534	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 percent for service-connected degenerative arthritis of the left knee, for the portion of the claim/appeal period prior to July 16, 2010.

2.  Entitlement to an evaluation higher than 10 percent for service-connected residuals of a left knee injury, with instability, for the portion of the claim/appeal period prior to July 16, 2010.

3.  Entitlement to an initial evaluation higher than 20 percent for service-connected degenerative arthritis of the left knee, for the portion of the claim/appeal period from July 16, 2010.

4.  Entitlement to an evaluation higher than 10 percent for service-connected residuals of a left knee injury, with instability, for the portion of the claim/appeal period from July 16, 2010.

5.  Entitlement to an evaluation higher than 10 percent for service-connected degenerative joint disease of the right knee.  

6.  Entitlement to an evaluation higher than 20 percent for low back strain with lumbar spine degenerative joint disease, for the portion of the claim/appeal period prior to March 4, 2010.  

7.  Entitlement to an evaluation higher than 40 percent for low back strain with lumbar spine degenerative joint disease, for the portion of the claim/appeal period from March 4, 2010, forward.  

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from June 1974 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In the June 2006 rating decision, the RO granted an increased disability evaluation of 20 percent (from 10 percent) for degenerative arthritis of the left knee, effective from September 10, 2004, the date of the Veteran's claim.  The RO denied the claims for an increased evaluation for the following: low back strain with lumbar spine degenerative joint disease, rated as 20 percent disabling; degenerative joint disease of the right knee, rated as 10 percent disabling; residuals of a left knee injury, with instability, rated as 10 percent disabling; appendectomy scars, rated as noncompensable.  The RO further denied the Veteran's claim for TDIU.     

The Veteran filed a timely Notice of Disagreement (NOD) in May 2007, wherein he wrote that he was in disagreement with all issues, except for the one involving an increased rating for his appendectomy scars.  A Statement of the Case (SOC) was subsequently issued in July 2008, and the Veteran filed his Substantive Appeal, on VA Form 9, in August 2008.  
  
The Board notes that, in a June 2010 rating decision, the RO increased the disability rating assigned for the Veteran's low back disability from 20 percent to 40 percent effective March 4, 2010, based on findings noted at a VA medical examination.   

The Veteran provided testimony at an October 2010 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.

At the Board hearing, the Veteran advised the undersigned that he recently undergone a left total knee replacement (TKR) on July 16, 2010, and desired a convalescence rating.  See hearing transcript, page 2.  VA treatment records obtained and associated with the claims folder confirm that the Veteran had the left TKR surgery on the aforementioned date.  Although the Veteran and his representative have raised a claim for entitlement to a convalescence rating for his TKR, the issue has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the RO for appropriate action.  

Additional evidence pertinent to the Veteran's appeal has been obtained and associated with the claims folder since the hearing.  The additional evidence consists of VA treatment records dated from June 2010 to October 2010.  The Veteran has waived his right to have the RO consider the new evidence in the first instance.  See hearing transcript, page 18; 38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the present issue on appeal.        

The issues of: (1) entitlement to an initial evaluation higher than 20 percent for service-connected degenerative arthritis of the left knee, for the portion of the claim/appeal period from July 16, 2010; (2) entitlement to an evaluation higher than 10 percent for service-connected residuals of a left knee injury, with instability, for the portion of the claim/appeal period from July 16, 2010; (3) entitlement to entitlement to an evaluation higher than 20 percent for low back strain with lumbar spine degenerative joint disease, for the claim/appeal period prior to March 4, 2010; and (4) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  For the claim/appeal period prior to July 16, 2010, the Veteran's service-connected left knee disability was manifested by left leg flexion to 70 degrees or more and left leg extension to 0 degrees or to 10 degrees. 

2.  For the claim/appeal period prior to July 16, 2010, the Veteran's service-connected left knee disability was manifested by knee impairment with slight recurrent subluxation or lateral instability.

3.  For the claim/appeal period prior to July 16, 2010, the Veteran's service-connected left knee disability was not manifested by impairment of the tibia and fibula or ankylosis.

4.  For the claim/appeal period prior to March 4, 2010, the Veteran's service-connected right knee disability was not manifested by impairment of the tibia and fibula; ankylosis; knee impairment manifested by recurrent subluxation or lateral instability; or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In addition, the Veteran's right knee disability did not require removal of symptomatic semilunar cartilage and was not productive of limitation of right leg flexion to 30 degrees or less or limitation of leg extension to 15 degrees or more.

5.  At the VA medical examination on March 4, 2010, the Veteran's service-connected right knee disability was manifested by objective findings of meniscus abnormality with effusion, edema, evidence of a tear, positive McMurray's test, medial pain, and tenderness over the medial collateral ligament.  His subjective complaints of frequent episodes of locking, pain, and effusion into the joint are deemed credible.  

6.  Resolving reasonable doubt in favor of the Veteran, his right knee disability more closely approximates dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint for the portion of the claim/appeal period from March 4, 2010, forward.  

7.  At the Board hearing held in October 2010, which was prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal with respect to the issue of entitlement to an evaluation higher than 40 percent for low back strain with lumbar spine degenerative joint disease, from March 4, 2010, forward, be withdrawn.


CONCLUSIONS OF LAW

1.  For the portion of the claim/appeal period prior to July 16, 2010, the criteria for an initial rating higher than 20 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code (DC) 5010 (2010).

2.  For the portion of the claim/appeal period prior to July 16, 2010, the criteria for a rating higher than 10 percent for residuals of a left knee injury, with instability, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, DC 5257 (2010).

3.  For the portion of the claim/appeal period prior to March 4, 2010, the criteria for a rating higher than 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, DC 5010 (2010).

4.  Giving the benefit of the doubt to the Veteran, the schedular criteria for a disability rating of 20 percent have been approximated for the Veteran's degenerative joint disease of the right knee from March 4, 2010, forward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5258 (2010).

5.  With respect to the issue of entitlement to an evaluation higher than 40 percent for low back strain with lumbar spine degenerative joint disease, from March 4, 2010, forward, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

Initially, as will be explained below, the Veteran's claim for an evaluation higher than 40 percent for his service-connected low back disability for the portion of the claim/appeal period from March 4, 2010, forward, is dismissed due to his request for withdrawal at the Board hearing.  Consequently, no discussion regarding VA's fulfillment of its duties to notify and assist is warranted with respect to that issue.   

In regard to the other issues on appeal adjudicated herein, the Board notes that the Veteran was advised, in February 2005 (for the left knee) and September 2009 notice letters, of the evidence needed in support of his claims for an increased rating, and the delegation of responsibilities between the Veteran and VA in obtaining such evidence.

The Veteran was also informed, in a May 2008 due-process letter and, later, in the September 2009 notice letter, how VA determines the disability rating and effective date, as required by Dingess.  Also, although no longer required, he was provided with the schedular criteria pertinent to his claims for an increased rating in the May 2008 due-process letter. 

The Board additionally notes that any defect with respect to the timing of notice has been cured because the Veteran's claims were readjudicated after he was provided with adequate notice for the claims decided herein.  See Mayfield, supra.    

Further, the Veteran has been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claims during the course of this appeal.  As stated above, neither the Veteran nor his representative has alleged any prejudice with respect to the notice, or lack thereof, received for his increased rating claims during the course of this appeal. 

Moreover, the Veteran has been provided with a copy of the rating decisions and SOC noted above as well as the SSOCs dated in August 2009 and May 2010, which include discussion of the facts of the claims adjudicated herein, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, VA treatment records adequately identified as relevant to the Veteran's claims have been provided or obtained, to the extent possible, and are associated with the claims folder.  In addition, the record also includes records from the Social Security Administration (SSA) pertaining to the Veteran's award of disability benefits.  Further, the Veteran has submitted several written statements in connection with his claims and during the course of his appeal.  

Also, the RO afforded the Veteran with medical examinations of his knees in December 2004, March 2008, and March 2010, in connection with his increased rating claims.  The examination reports have been reviewed and include all relevant findings.  Although the claims file was not available for review at the examinations, the absence of such review by the VA medical examiners does not render the examination reports inadequate.  In the December 2004 and March 2010 examination reports, the examiners confirmed review of the Veteran's VA medical records, which provide sufficient information about the Veteran's medical history as it relates to his knee disabilities.  The Veteran himself also provided all of his examiners with the medical history pertinent to his knee disabilities at the examinations.  Thus, the examiners had adequate information when they conducted their examinations of the Veteran for the purposes of this adjudication.   

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Disability Evaluations

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Left Knee

The Veteran is assigned a 20 percent disability evaluation for his left knee degenerative joint disease under DC 5010 for traumatic arthritis.  He is also assigned a separate 10 percent for service-connected residuals of a left knee injury, with instability, under DC 5257.  

Under DC 5010, traumatic arthritis substantiated by X-ray findings shall be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  38 C.F.R. § 4.71a, DC 5010.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Board will first consider whether the evidentiary record supports a higher evaluation for the Veteran's left knee disability under the diagnostic codes pertaining to limitation of motion of the knee.  

DC 5260 provides for a noncompensable evaluation when there is evidence of flexion limited to 60 degrees, a 10 percent rating when there is evidence of flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees. 

DC 5261 provides for assignment of a noncompensable rating for extension limited to 5 degrees, a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  

In order for the Veteran to receive a higher rating under DC 5260 (limitation of leg flexion), the evidence must show that the Veteran's service-connected left knee disability is manifested by flexion limited to 15 degrees.  However, the evidence does not depict such a disability picture.  Instead, it shows that the Veteran's flexion of the left knee has consistently been greater than 15 degrees for the claim/appeal period prior to March 4, 2010.  At the December 2004 VA medical examination, for example, the Veteran was able to flex to 110 degrees (of 140 degrees).  Also, at the March 2008 VA medical examination, the Veteran demonstrated left knee flexion to 110 degrees (of 140) and, with standing range of motion, demonstrated flexion to 85 degrees against gravity and limited by pain.  Most recently, at the March 2010 VA medical examination, the Veteran demonstrated flexion of the left knee to 70 degrees.  Review of the VA treatment records relevant to the claim/appeal period do not show that the Veteran's left knee flexion has been limited to 15 degrees.  

Thus, in consideration of the foregoing, the Board finds that the Veteran's limitation of left knee flexion is not limited to the degree required for a higher evaluation under DC 5260 for the period under discussion.   

The evidence also does not support a higher rating under DC 5261 for limitation of leg extension for the period.  In order for the Veteran to receive a higher rating for his left knee disability under DC 5261, the evidence must show that he had left leg extension limited to 20 degrees or greater during the period.  However, he was able to fully extend his left knee, to 0 degrees, at both the December 2004 and March 2008 VA medical examinations.  He later only showed extension limited by 10 degrees at the March 2010 VA medical examination.  Review of the Veteran's VA treatment records from September 2004 to October 2010 also do not show that the Veteran's left knee extension has been limited to 20 degrees or more.  

Thus, in consideration of the foregoing, the Board also finds that the Veteran's limitation of left knee extension is not limited to the degree required for a higher evaluation under DC 5261 for the claim/appeal period.   

Although the Veteran competently reported at the Board hearing that he had decreased range of motion in his left knee and there is, indeed, some loss of range of flexion and extension shown on examinations discussed above, there is no indication that he suffers from a limitation of flexion or extension to the degree required for a higher rating for his left knee disability.  He has not specifically alleged such a degree of limitation and it is not shown by the medical evidence of record.  As stated above, the medical evidence shows that he was able to flex his left leg at least to 70 degrees and extend his left knee ranging from 0 to 10 degrees throughout the period.  He does not contend that the severity of his left knee disability, with respect to its range of motion, is not accurately reflected in the medical evidence of record pertinent to the claim/appeal period.      
  
In making the above determinations, the Board has considered the Veteran's complaints of pain, giving way, locking episodes, instability, stiffness, weakness, swelling, and decreased speed of joint motion associated with his left knee disability.  As a layperson, he is considered competent to report any observable manifestations of his left knee disability and there is no indication that the Veteran's report of such symptomatology is not credible.  However, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors have resulted in the Veteran's right knee being limited in flexion or extension to the extent required for an increased rating based on limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Board recognizes that the Veteran objectively demonstrated moderate joint line tenderness to palpation and moderate discomfort without motion on stressing the medial meniscus of the left knee, at the December 2004 VA medical examination.  It is also noted that, at the March 2010 VA medical examination, he showed bony joint enlargement, crepitus, edema, effusion, tenderness, pain at rest, weakness, and guarding of movement.  He also demonstrated subpatellar tenderness and meniscus abnormality manifested by locking, effusion, a positive McMurray's test, evidence of a tear, medial pain, and tenderness over the medial collateral ligament (MCL), and there was objective evidence of pain following repetitive motion during range of motion testing.  

However, even with such factors present, the Veteran was still able to demonstrate a range of motion from 10 degrees to 70 degrees at the March 2010 VA medical examination.  He had a greater range of motion at earlier examinations during the period.  As stated above, the Veteran's VA treatment records contain no evidence showing a greater limitation of motion of the left knee due to Deluca factors.  Thus, in consideration of the foregoing, the Board finds that such factors have already been contemplated in the currently assigned 20 percent disability evaluation for the Veteran's left knee disability for the entire claim/appeal period.  

The Board has also considered whether the Veteran is entitled to separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where there is both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id.  However, because the evidence does not demonstrate compensable limitation of flexion or extension, the Board finds that VAOPGCPREC 9-04 is inapplicable in the instant case.

Further, the Board recognizes that a separate rating may be assigned for instability of the knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257, if (1) a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and/or 5261, or (2) if the veteran is in receipt of a 10 percent rating on the basis of X-ray evidence of arthritis and evidence of painful motion. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59. 

As stated above, the Veteran is already in receipt of a 10 percent rating for residuals of a left knee injury under DC 5257, which contemplates recurrent subluxation or lateral instability of slight severity of the knee.  

In order for the Veteran to receive a higher rating under DC 5257, the evidence must show that his left knee disability is manifested by recurrent subluxation or lateral instability of moderate severity.  However, this is not shown by the evidence.  Indeed, he did not objectively demonstrate instability or joint laxity at the December 2004 or March 2010 VA medical examinations.  Further, while the Veteran demonstrated instability at the March 2008 VA examination, the examiner noted that the extent of instability was only "mild".  There are no contradictory findings included in treatment records relevant to the period.  Thus, while the Veteran has reported an unstable knee and he was shown to have an unstable left knee at the March 2008 VA medical examination, the evidence does not show that the severity of his instability more closely approximates moderate or severe impairment of the knee such that the assignment of a higher rating is warranted.   

Moreover, the Board notes that the Veteran reported at the hearing that his left knee has not changed in the six years leading to his total knee replacement and suggesting that the disability was not accurately evaluated during that period.  See hearing transcript, page 5.  However, the Board finds the above medical evidence persuasive in its evaluation of the Veteran's left knee.  It contains specific findings necessary to evaluate the Veteran's claim under the schedular criteria.  Further, while the Board recognizes the Veteran's assertion that his left knee disability was more severe than reflected in his rating during the period, his assertion is outweighed by the objective medical findings in this particular case.   

Thus, for the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for the period prior to July 16, 2010, and entitlement to a rating higher than 20 percent for degenerative joint disease of the left knee and a rating higher than 10 percent for residuals of a left knee injury, with instability, is not warranted on a schedular basis for that period.  Further, because there are no varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, the assignment of staged ratings is not appropriate.  See Fenderson and Hart, supra.    

Consideration has also been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher or separate schedular evaluation for the Veteran's claimed left knee disability for the claim/appeal period.  The evidence shows there is no ankylosis, or impairment of the tibia and fibula at any time relevant to the period.   

The Board has further considered whether the Veteran's left knee disability warrants referral for consideration of a higher rating on an extraschedular basis for the claim/appeal period.  38 C.F.R. § 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008).  However, after review of the record, the Board finds that any limitations on the Veteran's employability due to his service-connected left knee disability have been contemplated in the currently assigned ratings under DC 5010 and 5257.  The evidence reflects that his claimed disability has not necessitated any frequent periods of hospitalization or caused marked interference with employment at any time relevant to the claim/appeal period.  Although he underwent total left knee replacement on June 16, 2010, he is not shown to have had frequent periods of hospitalization during the period as a result of his left knee disability prior to said date.  The evidence also does not show that the Veteran has suffered marked interference with employment due to his left knee disability, alone.  The March 2010 VA medical examiner concluded that the Veteran's bilateral knee degenerative arthritis severely affected his ability to do physical employment and moderately affected his ability to do sedentary employment due to pain, knees giving way, or locking causing falls, and drowsiness from pain medication.  (Emphasis added.).  Similarly, the Board observes that the Veteran is in receipt of Social Security disability benefits due to his service-connected knee disabilities, in addition to the non-service-connected disability of diabetes mellitus.  Because the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards, referral under 38 C.F.R. § 3.321(b) for consideration of the assignment of an extraschedular rating is not warranted.  

B.  Right Knee

The Veteran is assigned a 10 percent disability evaluation for his right knee degenerative joint disease under DC 5010, for traumatic arthritis.  

Under DC 5010, traumatic arthritis substantiated by X-ray findings shall be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003. 

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In consideration of the foregoing, the Board will consider whether the evidentiary record supports a higher evaluation for the Veteran's right knee disability under the diagnostic codes pertaining to limitation of motion of the knee.  

DC 5260 provides for a noncompensable evaluation when there is evidence of flexion limited to 60 degrees, a 10 percent rating when there is evidence of flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees. 

DC 5261 provides for assignment of a noncompensable rating for extension limited to 5 degrees, a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.

In order for the Veteran to receive an evaluation higher than 10 percent under DC 5260 (limitation of leg flexion), the evidence must show that his service-connected right knee disability is manifested by flexion limited to 30 degrees or less.  However, the evidence does not depict such a disability picture.  Instead, the evidence shows that the Veteran's range of motion flexion was much greater than 30 degrees for the entire claim/appeal period.  At the December 2004 VA medical examination, for example, the Veteran was able to flex to 120 degrees (of 140 degrees).  Also, at the March 2008 VA medical examination, the Veteran demonstrated right knee flexion to 140 degrees, with no objective evidence of pain or additional limitations following repetitive motion.  Most recently, at the March 2010 VA medical examination, he demonstrated flexion of the right knee to 100 degrees.  Review of the VA treatment records relevant to the claim/appeal period does not show that his right knee flexion has been limited to 30 degrees or less.  

Thus, in consideration of the foregoing, the Board finds that the Veteran's limitation of right knee flexion is not limited to the degree required for a higher evaluation under DC 5260 for the claim/appeal period.   

The evidence also does not support a higher rating under DC 5261 for limitation of leg extension for the period.  In order for the Veteran to receive a higher rating for his right knee disability under DC 5261, the evidence must show that he had right leg extension limited to 15 degrees or greater during the period.  However, he was able to extend fully, to 0 degrees, at the December 2004, March 2008, and March 2010 VA examinations.  Review of the Veteran's VA treatment records from September 2004 to October 2010 also do not show that the Veteran's right knee extension has been limited to 15 degrees or more.  

Thus, in consideration of the foregoing, the Board also finds that the Veteran's limitation of right knee extension is not limited to the degree required for a higher evaluation under DC 5261 for the claim/appeal period.   

Although the Veteran competently reported at the Board hearing that he had lost range of motion in his right knee and there is, indeed, some loss of range of flexion shown on examination, there is no indication that he suffers from a limitation of flexion or extension to the degree required for a higher rating for his right knee disability.  He has not specifically alleged such a degree of limitation and it is not shown by the medical evidence of record.  As stated above, the medical evidence shows that the Veteran was able to flex his right leg at least to 100 degrees and extend his right knee to 0 degrees throughout the period.  He does not contend that the severity of his right knee disability is not accurately reflected in the medical evidence of record pertinent to the claim/appeal period.  To the extent that the Veteran has demonstrated a loss of flexion, the Board notes that such limitation is not compensable under the schedular criteria.  
  
In making the above determinations, the Board has considered the Veteran's complaints of pain and discomfort associated with his right knee disability.  The Veteran, as a layperson, is considered competent to report any observable manifestations of his right knee disability and there is no indication that the Veteran's report of such symptomatology is not credible.  See e.g., the December 2004 VA medical examination report (noting that the right knee showed "diffuse tenderness" on physical examination).  However, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors have resulted in the Veteran's right knee being limited in flexion or extension to the extent required for an increased rating based on limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Board recognizes that the Veteran demonstrated tenderness to palpation of the right knee at the December 2004 VA medical examination.  It is also noted that, at the March 2010 VA medical examination, the Veteran showed bony joint enlargement, crepitus, edema, effusion, tenderness, pain at rest, and guarding of movement.  He also demonstrated subpatellar tenderness and meniscus abnormality manifested by effusion, a positive McMurray's test, evidence of a tear, medial pain, and tenderness over the medial collateral ligament (MCL), and there was objective evidence of pain following repetitive motion during range of motion testing.  

However, even with such factors present, the Veteran was still able to demonstrate a range of motion from 0 degrees to 120 degrees at the December 2004 VA medical examination and from 0 degrees to 100 degrees at the March 2010 VA medical examination.  As stated above, the VA treatment records contain no evidence showing a greater limitation of motion of the right knee due to such factors.  Thus, in consideration of the foregoing, the Board finds that such factors have already been contemplated in the currently assigned 10 percent disability evaluation for the Veteran's right knee disability for the entire claim/appeal period.  

The Board has also considered whether the Veteran is entitled to separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id.  However, because the evidence does not demonstrate compensable limitation of flexion or extension under the schedular criteria, the Board finds that VAOPGCPREC 9-04 is inapplicable in the instant case.

Further, the Board recognizes that a separate rating may be assigned for instability of the knee under 38 C.F.R. § 4.71a, DC 5257 if (1) a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and/or 5261, or (2) if the veteran is in receipt of a 10 percent rating on the basis of X-ray evidence of arthritis and evidence of painful motion. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59.   

In this case, although the Veteran is in receipt of a 10 percent rating for X-ray evidence of arthritis and painful motion, the most probative evidence does not show that he has had instability of the right knee at any time relevant to the current claim/appeal period.  In this regard, the Board notes that the Veteran told the March 2010 VA medical examiner that his right knee is manifested by instability and he, as a layperson, may be competent to report an unstable knee.  There is, further, no clear indication in the evidentiary record that his account of experiencing instability of the right knee is not credible.  Nonetheless, the March 2010 VA medical examiner specifically wrote "No" for instability, in the Summary of General Joint Findings in the examination report.  The Board affords this evidence more probative weight than the Veteran's lay assertions because it was based on physical examination of the right knee by a competent medical professional trained in medical matters.  For this reason, the Veteran is not entitled to a separate rating under DC 5257. 

Nonetheless, as stated above, at the March 2010 VA medical examination, the Veteran complained of several symptoms associated with his right knee disability, to include daily or more often locking episodes, pain, and constant effusions.  He is considered competent to report the observable manifestations of his right knee disability and his account of such symptomatology is deemed credible, particularly when considered with the objective findings.  It is notable that the Veteran objectively demonstrated bony joint enlargement, crepitus, edema, effusion, tenderness, pain at rest, and guarding of movement.  He showed subpatellar tenderness and meniscus abnormality manifested by effusion, a positive McMurray's test, evidence of a tear, medial pain, and tenderness over the medial collateral ligament (MCL).  However, he denied having episodes of dislocation or subluxation, and no dislocation of the right knee was shown on examination.    

Under DC 5258, a 20 percent disability evaluation is warranted when there is evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  This is the only criteria and evaluation available under DC 5258.   

The evidence does not show and the Veteran does not allege that he has dislocated semilunar cartilage associated with his right knee disability.  There is also conflicting evidence regarding whether the Veteran has locking episodes because he has competently reported frequent locking associated with his right knee disability; however, no locking was noted on physical examination.  See the March 4, 2010, VA medical examination report.  However, he objectively demonstrated a meniscus (i.e., cartilage) tear manifested by effusion, medial pain, and tenderness over the medial collateral ligament (MCL), at the March 2010 VA medical examination.  The examiner also noted that the Veteran had edema and effusion of the right knee.  The Board finds the Veteran's account of having frequent "locking" episodes credible, in spite of the fact that "locking" was not objectively shown at the March 2010 medical examination, and affords it significant probative value.  

Therefore, despite the absence of evidence of dislocation of the right knee, the Board resolves reasonable doubt in the Veteran's favor in finding that his right knee disability more closely approximates the schedular criteria for a 20 percent disability rating under DC 5258 from March 4, 2010, the date of the VA medical examination.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that the joining of criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.).  

Thus, the Veteran is entitled to a 20 percent schedular rating for his service-connected right knee disability for the portion of the claim/appeal period from March 4, 2010, forward, under DC 5258.  However, the Veteran is not shown to be entitled to a higher schedular evaluation for his right knee disability for the portion of the claim/appeal period prior to the March 4, 2010.  Consequently, the Board finds that a preponderance of the evidence is against that portion of the claim and entitlement to a rating higher than 10 percent for the Veteran's right knee disability on a schedular basis is denied for that period.  See Hart, supra.    

Consideration has also been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher or separate schedular evaluation for the Veteran's claimed right knee disability for the claim/appeal period.  

The Board has further considered whether the Veteran's right knee disability warrants referral for consideration of a higher rating on an extraschedular basis for the claim/appeal period.  38 C.F.R. § 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008).  However, after review of the record, the Board finds that any limitations on the Veteran's employability due to his service-connected right knee disability have been contemplated in the currently assigned ratings under DC 5010 and 5258.  The evidence reflects that the Veteran's claimed disability has not necessitated any frequent periods of hospitalization or caused marked interference with employment at any time relevant to the claim/appeal period.  He has not had surgery or hospitalization related to the right knee.  The evidence also does not show that the Veteran has suffered marked interference with employment solely due to his right knee disability.  The March 2010 VA medical examiner concluded that the bilateral knee degenerative arthritis severely affected his ability to do physical employment and moderately effected his ability to do sedentary employment due to pain, knees giving way, or locking causing falls, and drowsiness from pain medication.  Similarly, the Board observes that the Veteran is in receipt of Social Security disability benefits due to his service-connected bilateral knee disabilities in addition to the nonservice-connected disability of diabetes mellitus.  Because the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards, referral under 38 C.F.R. § 3.321(b) for consideration of the assignment of an extraschedular rating is not warranted.  

III.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran told the undersigned at the October 2010 Travel Board hearing that he wished to withdraw his appeal as to the issue involving an increased disability rating for his service-connected low back disability from March 4, 2010, forward.  See hearing transcript, page 3.  Such request was made on the record and is documented in the October 2010 hearing transcript included in the claims folder.  Because the request to withdraw the appeal was made on the record at the Board hearing and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and that issue is properly dismissed.


ORDER

1.  Entitlement to an initial evaluation higher than 20 percent for service-connected degenerative arthritis of the left knee, for the portion of the claim/appeal period prior to July 16, 2010, is denied.

2.  Entitlement to an evaluation higher than 10 percent for service-connected residuals of a left knee injury, with instability, for the portion of the claim/appeal period prior to July 16, 2010, is denied.

3.  Entitlement to an evaluation higher than 10 percent for service-connected degenerative joint disease of the right knee for the portion of the claim/appeal period prior to March 4, 2010, is denied.  

4.  Entitlement to an evaluation of 20 percent for service-connected degenerative joint disease of the right knee from March 4, 2010, forward, is granted, subject to the laws and regulations governing the payment of monetary awards.

5.  Entitlement to an evaluation higher than 40 percent for low back strain with lumbar spine degenerative joint disease, from March 4, 2010, forward, is dismissed.  


REMAND

For reasons explained below, the Board finds that additional development is needed before rendering a decision on the merits of the Veteran's claims involving the assignment of higher evaluation for his low back disability and entitlement to a TDIU.  


A.  Left knee disability from July 16, 2010, forward

At the Board hearing, the Veteran advised the undersigned that he had recently undergone a total left knee replacement, on July 16, 2010.  See hearing transcript, page 2.  VA treatment records obtained and associated with the claims folder confirm that the Veteran had the TKR surgery on the aforementioned date.  However, it does not appear, upon review of the evidentiary record, that there has been the opportunity for any development with respect to the Veteran's left knee disability since the July 2010 knee surgery. 

In addition, governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment, as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Thus, the Board finds that additional medical examination of the Veteran, when appropriate, is necessary in order to assess his current residual left knee disability for the claim/appeal period following his July 2010 TKR.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Further, the Board is cognizant that, under 38 C.F.R. § 4.71a, DC 5055 (for knee replacement), the Veteran is entitled to a 100 percent disability evaluation for one year following implantation of prosthesis and, thereafter, is rated based on residuals.  Moreover, under DC 5055, the minimum rating is 30 percent. 

B.  Low back disability prior to March 4, 2010

The Veteran is assigned a 20 percent disability evaluation under hyphenated Diagnostic Code 5010-5293 for the claim/appeal period prior to March 4, 2010.  The hyphenated diagnostic code in this case reveals that DC 5010 is assigned for traumatic arthritis as the service-connected disability and DC 5293 (i.e., now known as DC 5243) is assigned for intervertebral disc syndrome as the residual condition.  

The Veteran's service-connected low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243.  Note (1) under the rating criteria provides that any objective neurologic abnormalities associated with the back disability, including, but not limited to bowel or bladder impairment, must be evaluated separately under an appropriate diagnostic code.  

In the present case, the evidentiary record presents a complex medical picture for the Veteran, with diagnoses of a low back disability, a bilateral knee disability, and diabetes mellitus, among other medical problems.  

The Veteran has complained of pain in his lower extremities in several statements during the course of his appeal, and such complaints are also reflected in treatment records relevant to the period.  For example, he reported, at a July 2006 consultative examination for the Department of Disability Determination, that he had numbness in his right leg and some pain in the right lateral thigh associated with his low back disability.  Also, in August 2006, he reported that he had developed a burning sensation down his left thigh and his right thigh was numb for several years.  A VA physician, in an addendum, wrote that the Veteran's complaints were consistent with lumbar disc disease.  Further, although outside the time period considered in the claim remaining on appeal, it is observed that the Veteran reported at the March 2010 VA medical examination that he had moderately severe, constant lower back pain that radiated down to his thighs.  However, he did not report any neurological manifestations associated with his low back disability at VA medical examinations conducted in December 2004 and March 2008.  Consequently, it is not entirely clear whether and to what extent the Veteran's reported symptomatology is attributable to his service-connected low back disability.  

Thus, for the foregoing reasons, the Board finds that a medical opinion is necessary in order to assess the current severity of his low back disability, particularly in identifying the nature and extent of any associated neurological manifestations during the period at issue.  

C.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of non- service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

In the present case, the Veteran is service-connected for low back strain with lumbar spine degenerative joint disease, now rated as 40 percent disabling; degenerative arthritis of the left knee, rated as 20 percent disabling; residuals of a left knee injury, with instability, rated as 10 percent disabling; degenerative joint disease of the right knee, rated as 10 percent disabling prior to March 4, 2010, and (now) 20 percent thereafter; and appendectomy scars, rated as noncompensable.  38 C.F.R. § 4.16(a).

Because the Veteran's claims for an increased evaluation for his low back disability and left knee disability following a TKR are being remanded for further evidentiary development, this issue must also be remanded, because they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined). 

Moreover, as stated above, the March 2010 VA medical examiner wrote that the Veteran's bilateral knee degenerative arthritis would severely affect his ability to do physical employment and would moderately effect his ability to do sedentary employment due to pain, knees giving way, or locking causing falls, or drowsiness from pain medication.  It is additionally noted that the examiner wrote that the Veteran's lumbar spine degenerative arthritis would severely affect his ability to do physical employment and would moderately effect his ability to do sedentary employment due to pain, pain and weakness radiating into legs causing falls, and drowsiness from pain medication.  

In light of the March 2010 medical opinions, the Board finds that another medical opinion that more broadly considers the medical question of whether the Veteran's service-connected disabilities, when considered together, are sufficient to produce unemployability should be obtained on remand.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all outstanding VA treatment records from July 2010 to the present pertaining to the Veteran's total left knee replacement at the VA Medical Center in Lexington, Kentucky, performed in July 2010.

2.  When the development sought above is completed, schedule the Veteran for an examination by an appropriate medical provider to determine the nature, etiology, and current severity of his current left knee disability, when appropriate.  The claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented medical history and contentions regarding his left knee disability.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.

3.  Obtain a medical opinion from an appropriate physician that addresses the neurological manifestations associated with the Veteran's low back disability from September 2004 to March 2010.  If a medical examination is needed in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the reviewer.  The reviewer/examiner must confirm review of the claims folder in providing the medical opinion.  If an examination is conducted, all indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The reviewer/examiner should do the following:  

a.  Based on review of the claims folder, identify the appropriate diagnoses for any neurological impairment/disorders associated with the Veteran's low back disability during the period from September 2004 to March 2010 and identify the specific nerve(s) involved.  

b.  State whether the diagnosis of degenerative disc disease of the lumbosacral spine is part of the Veteran's service-connected low back disability (low back strain with degenerative joint disease).   

c.  For each diagnosis of a neurological disorder found to be associated with the Veteran's low back disorder, address his complaints and reported symptomatology.  If his complaints of symptoms or impairments in functioning associated with his low back disorder are inconsistent with or unexplainable by physical findings, the reviewer/examiner should so state, and should provide an explanation of any such inconsistencies, and should state and explain any resulting conclusions as to the actual level of pain and level of work impairment or functional impairment due to low back disability.  Address the extent to which disability complained of by the Veteran is supportable by the medical evidence, to include assessments of credibility, if appropriate.  

d.  Address the relevance of any clinical findings and any other findings which may reflect upon neurological impairment, to include radiculopathy and/or complained-of radiculopathy.  Also address medical findings which may support the Veteran's complaints.

e.  Distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected low back disability and any non-service-connected disorders, such as diabetes mellitus, or any symptomatology attributable to his already service-connected knee disabilities.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, so state in the examination report.

4.  Obtain a medical opinion from an appropriate physician (or, if multiple physicians, obtain a joint medical opinion) that addresses the effect of all of the Veteran's service-connected disabilities on his employability.  If a medical examination is needed in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the physician(s).  The physician(s) must confirm review of the claims folder in providing the medical opinion.  If an examination is conducted, all indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The physician(s) must confirm that the claims folder was reviewed in the examination report.  

a.  Based on review of the claims folder, the physician(s) should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran is unable to secure or maintain gainful employment in light of his service-connected disabilities; or whether it is unlikely (i.e., a probability of less than 50 percent.)

b.  Note:  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  In determining whether unemployability exists, consideration should be given to his level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner/reviewer should clearly and specifically so specify in the report, and explain why this is so.

5.  After any additional notification and/or development deemed necessary is undertaken, the claims should be readjudicated, to include consideration regarding whether extraschedular referral in accordance with 38 C.F.R. § 4.16(b) is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


